Citation Nr: 0002218	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from June 1940 to April 
1965.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1995 RO decision that granted service 
connection and a noncompensable (0 percent) rating for 
bilateral hearing loss; the veteran appealed for a higher 
rating.  In April 1999 the RO granted a higher rating of 10 
percent for bilateral hearing loss.  The veteran continues 
his appeal for a higher rating for his bilateral hearing 
loss, and this is the only issue properly on appeal at this 
time.  

The Board notes that in July 1997 the RO granted service 
connection and a 10 percent rating for tinnitus, effective 
from November 1995.  Statements from the veteran suggest he 
is seeking to appeal the effective date of that award.  Such 
issue is not developed for appellate review, and the Board 
refers the matter to the RO for appropriate action.  


FINDING OF FACT

Bilateral hearing loss is currently manifested by auditory 
acuity level III in the right ear and auditory acuity level 
VI in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from June 1940 
to April 1965 (the first three years were as a midshipman at 
the Naval Academy).  His service medical records are not 
available, but based on his history of noise exposure during 
service and evidence of post-service hearing loss, the RO 
granted service connection for hearing loss in a July 1995 
decision.

Various medical records from the early 1990s show periodic 
evaluations of hearing loss.

At a November 1995 VA audiometric examination, the veteran 
had puretone thresholds of the right ear of 20, 55, 65 and 60 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average right ear puretone threshold was 50 decibels.  
Puretone thresholds of the left ear were 60, 75, 85, and 95 
decibels at the same frequencies, respectively.  The average 
left ear puretone threshold was 78 decibels.  CNC word list 
testing revealed speech discrimination was 100 percent 
correct on the right and 54 percent correct on the left.  The 
diagnoses were moderate to moderately severe high frequency 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  

VA outpatient records from December 1995 show the veteran was 
issued new hearing aids.

The veteran underwent an audiology examination at Walter Reed 
Army Medical Center in November 1997.  He had puretone 
thresholds of the right ear of 25, 65, 60 and 60 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  Puretone 
thresholds of the left ear were 60, 75, 70, and 75 decibels 
at the same frequencies, respectively.  On the examination 
report, it was noted that his hearing had decreased since his 
last evaluation in March 1996 when he had been seen for new 
hearing aids.

At a March 1998 VA audiometric examination, the veteran had 
puretone thresholds of the right ear of 30, 65, 65 and 75 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average right ear puretone threshold was 58 decibels.  
Puretone thresholds of the left ear were 60, 70, 70, and 80 
decibels at the same frequencies, respectively.  The average 
left ear puretone threshold was 70 decibels.  CNC word list 
testing revealed speech discrimination was 90 percent correct 
on the right and 72 percent correct on the left.  The 
diagnosis was mild to severe sensorineural hearing loss, 
bilaterally.

In written statements, the veteran first requesting a 10 
percent rating and later a higher rating for bilateral 
hearing loss, and he has emphasized the impairment in his 
daily living caused by this disability.  

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
bilateral hearing loss is well grounded, meaning plausible.  
The evidence has been properly developed, and there is no 
further VA duty to assist the veteran with this claim.  38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the audiometric 
findings in the veteran's case, no substantive changes were 
made with respect to how his bilateral hearing loss is to be 
evaluated.  See 64 Fed.Reg. 25202 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85 (1998 and 1999).

The 1998 VA audiometric test results correlate to auditory 
acuity numeric designation III in the right ear and auditory 
acuity numeric designation VI in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a 10 percent evaluation.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  Moreover, the earlier VA audiometric 
examinations in 1995 shows level I hearing in the right ear 
and level VIII hearing in the left ear, which corresponds to 
a noncompensable percent rating for bilateral hearing loss.  
(The audiology examination from Walter Reed does not contain 
all the appropriate rating criteria but the puretone 
thresholds roughly approximate those from the VA audiometric 
examinations.)

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 10 percent disability rating.  However, the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results clearly demonstrates that no 
more than a 10 percent rating is warranted for bilateral 
hearing loss.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a higher rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

A higher rating for bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

